DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-6 in the reply filed on February 15, 2021 is acknowledged.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-6 is provided below.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 recites the limitation “the sack” in line 3 as well as in line 6 as well as in line 10 as well as in line 18.  It appears the claim should recite “the packaging sack” in order to maintain consistency with “a packaging sack” recited in Claim 1, line 1.
Claim 1 recites the limitation “the package” in line 3.  It appears the claim should recite “the stackable
Claim 6 recites the limitation “the fish” in lines 1-2.  It appears the claim should recite “the block of plate frozen fish” in order to maintain consistency with “a block of plate frozen fish” recited in Claim 1, lines 1-2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the roughened surface part” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the skidproofed surface part” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a loose fibrous structure” in line 9.  The term "loose" is a relative term which renders the claim indefinite.  The term "loose" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 1 recites the limitation “the antislip protrusions having suitable closeness and geometric features with respect to the skidproofing material” in lines 11-12.  The term "suitable closeness" is a relative term which renders the claim indefinite.  The term "suitable closeness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is unclear what is meant by suitable…geometric features.
Claim 1 recites limitations with respect to the sack being suitable to pass a wear test in lines 18-19 and subsequently defines the steps of the wear test.  It is unclear what structures are attributable to the sack being capable of passing the wear test.  For purposes of examination Examiner interprets the claims to require the sack to have the structural features defined within the claim to be capable of passing the wear test.
Claim 1 recites the limitation “the sack second wall” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the first protrusion number” in line 43 and “the second protrusion number” in line 44.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “suitably high to resist sliding” in line 3.  The term "suitably high to resist" is a relative term which renders the claim indefinite.  The term "suitably high to resist" is not defined by the claim, the specification does not provide a 
Clarification is required.
Claims 2-4 and 6 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mandzsu et al. HU 0202948 (cited on Information Disclosure Statement filed November 26, 2018) in view of Mandzsu Sen. et al. US 6,444,080 (cited on Information Disclosure Statement filed November 26, 2018) and Perdue US 3,950,919.
It is noted that a formal human translation of Mandzsu et al. HU 0202948 was previously furnished in the Restriction Requirement dated December 15, 2020.  All citations with respect to the Mandzsu et al. HU 0202948 are with respect to the previously attached formal human translation.
Regarding Claim 1, Mandzsu et al. discloses a stackable package (‘948 Translation, Page 16, lines 1-6) comprising a packaging sack and a block of plate frozen fish packed therein (‘948 Translation, Page 24, lines 21-24).  The sack is a plastic sack (‘948 Translation, Page 12, lines 12-17) having a second outer surface on which the package is capable of being laid on a stack and an opposing first outer surface and at least a part of a roughened surface part of the first outer surface comprising antislip protrusions projecting from a first wall of the sack (‘948 Translation, Page 16, lines 6-13).  The first wall includes a woven fabric (‘948 Translation, Page 32, lines 7-11) and at least a part of the skidproofed surface part of the second outer surface comprises a skidproofing material of a “loose” fibrous structured fixed at least against slipping to a second wall of the sack (‘948 Translation, Page 16, lines 1-6) which skidproofing material is capable of a nonslip bond with the antislip protrusions (‘948 Translation, Page 39, lines 4-18) due to the skidproofing material including filaments (fibers) or yarns having a density and layer thickness (‘948 Translation, Page 8, lines 5-11).
Mandzsu Sen. et al. discloses it was known in the art that loose fibrous coupling is capable of creating crocheting bonds in view of WO 98/34775 (‘948 Translation, Page 5, lines 9-19).  It is noted that WO 98/34775 has an equivalent US Patent document of Mandzsu Sen. et al. US 6,444,080, which teaches that a polypropylene binding element can be bonded mechanically (‘080, Column 5, lines 55-62) with a mechanical bond formed between the filament and the protrusion (‘080, Column 5, lines 1-8 and 46-52).  It is noted that since Mandzsu et al. teaches prior art to WO 98/34775 (‘948 Translation, Page 5, line 9-19), the prior art reference of Mandzsu et al. HU 0202948 incorporates the content of the previous WO 98/34775 document and its equivalent US Patent of Mandzsu et al. US 6,444,080 in the text of the specification.  The information incorporated is as much a part of Mandzsu et al. HU 0202948 as if the text was repeated in the prior art and is treated as part of the text of Mandzsu et al. HU 0202948 as filed (MPEP § 2163.07(b)).
Mandzsu et al. is silent regarding the block of fish disposed within the stackable package to be frozen.
Perdue discloses a food package used to store fish and food products in a frozen or non-frozen state (‘919, Column 2, lines 34-53) wherein the food package comprises a layer of polypropylene (‘919, Column 11, lines 20-25).
Both Mandzsu et al. and Perdue are directed towards the same field of endeavor of polypropylene food packages (‘948 Translation, Page 14, lines 4-12) (‘919, Column 11, lines 20-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-frozen fish stored within the food package of Mandzsu et al. and store a frozen fish with said food package since Perdue teaches that it was 
Further regarding Claim 1, the limitations “the sack being suitable to pass a wear rate test with a result of a wear rate of between 0 and 0.35, the wear rate test comprising the steps of providing a sled, the sled having a rectangular flat surface on which the sled is suitable to slide in a sliding direction, the flat surface having a flat surface length of 20 mm parallel with the sliding direction, and a flat surface width of at least 20 mm in a direction perpendicular to the sliding direction, providing a sled assembly by covering the sled flat surface in a suitably selected specimen of the sack second wall with the skidproofed surface part providing a sliding surface of the sled assembly, in a wearing operation brining the sliding surface into a face to face relationship with a first area of a suitably selected specimen of the roughened surface part and then maintaining a temperature of -20°C in the sliding surface and the roughened surface part specimen and a normal compression of 11557 Pa between them while sliding 40 mm’s in the sliding direction the sled assembly on the roughened surface part specimen for brining the sliding surface into a face to face relationship with a third area of the roughened surface part specimen, in the roughened surface part specimen the first area and the third area defining a second area therebetween, having antislip protrusions, recording a first protrusion number equaling a number of the antislip protrusions available in the second area before the sliding and having a top plan view size greater than a limit size, the limit size being a half of an average of the respective top plan view sizes of each antislip protrusion available in the second area before the sliding, recording a second protrusion number equaling the number of the antislip prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since modified Mandzsu et al. teaches the claimed structural features above, Mandzsu et al. is capable of passing the wear test.
Further regarding Claim 1, the limitations “at least a part of the skidproofed surface part of the second outer surface comprises a skidproofing material of a “loose” fibrous structured fixed at least against slipping to a second wall of the sack” which skidproofing material is capable of a nonslip bond with the antislip protrusions” are limitations with respect to the properties of the claimed second outer surface.  Mandzsu et al. teaches the claimed structure of these limitations (‘948 Translation, Page 16, lines 1-6) (‘948 Translation, Page 39, lines 4-18).  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best,
Further regarding Claim 1, the limitations “on which the package can be laid on a sack” and “filaments or yarns in a density and layer thickness at which a mechanical bond can be formed between the filaments or yarns” are optional limitations that do not necessarily need to be met by the prior art by virtue of the phrase “can be.”  The phrase “can be” indicates that these limitations must merely be capable of being performed but does not necessarily need to be performed and does not positively recite the limitations succeeding the phrase “can be.”
Regarding Claim 2, Mandzsu et al. discloses particles being glued to the plastic film almost halfway into the surface of the plastic film or sunk into the adhesive layer (‘948 Translation, Page 7, lines 1-5).  The claims merely require at least one or more portions of the first wall being free of a pressure sensitive adhesive layer.  Since Manzdsu et al. discloses the particles being glued to the plastic film halfway into the surface of the plastic film, there is a portion that is free of a pressure sensitive adhesive layer.
Regarding Claim 3, Mandzsu et al. discloses both the antislip protrusions and the first wall both including polypropylene (‘948 Translation, Page 14, lines 4-14).
Regarding Claim 4, Mandzsu et al. discloses antislip protrusions (103) being disposed at a bottom of the package (‘948, FIG. 1B), which would have a hidden surface portion being a portion of an outer surface of the antislip protrusions that is covered from a viewer in a top plan view of the first wall taken from above the antislip protrusions.
Regarding Claim 5, the limitations “wherein a static friction between the roughened surface part and the skidproofed surface part is suitably high to resist sliding .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandzsu et al. HU 0202948 (cited on Information Disclosure Statement filed November 26, 2018) in view of Mandzsu Sen. et al. US 6,444,080 (cited on Information Disclosure Statement filed November 26, 2018) and Perdue US 3,950,919 as applied to claim 1 above in further view of Luciano et al. US 2001/0033903 and Thomas US 2,776,215.
Regarding Claim 6, Mandzsu et al. modified with Mandzsu Sen. et al. and Perdue is silent regarding the fish being unfilleted.
Luciano et al. discloses that it was known and conventional to package fish as either whole or into fillets (‘903, Paragraph [0004]).  Thomas explicitly shows an unfilleted fish that is packaged.
Mandzsu et al., Luciano et al., and Thomas are all directed towards the same field of endeavor of packaged fish.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fish package of Mandzsu et al. and package unfilleted fish since Luciano et al. and Thomas teaches that it was known and conventional to package unfilleted fish.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lefebvre et al. US 2004/0115400 discloses a film comprising an anti-skid additive (‘400, Paragraph [0001]).
Pang US 2015/0036952 discloses a food package comprising anti-skid protrusions (‘952, Paragraphs [0004] and [0023]).
Gardner US 5,993,936 discloses a package comprising a plurality of protrusions (‘936, FIG. 9).
Hanson et al. US 3,283,992 discloses a stack of packages comprising a plurality of protrusions (‘992, FIGS. 1 and 3).
Bolt et al. US 2,917,223 discloses a stack of packages comprising a plurality of protrusions (‘223, FIGS. 1-2).
Lin US 2010/0172603 discloses a packaging bag comprising an antislip plastic layer (‘603, Paragraph [0001]).
Burns US 6,471,402 discloses a stack of container comprising a slip resistant surface (‘402, FIGS. 4 and 7).
Wilson US 2,643,048 discloses a container with a slip resistant coating.
Hsu Tang US 2016/0114554 discloses a food package comprising an anti-slip PVC resin (‘554, Paragraph [0004]).
Hiraoka et al. US 6,255,235 discloses a package comprising a plurality of protrusions (‘235, FIG. 1).
Oliveri et al. US 2015/0164096 discloses packaging whole fish (‘096, Paragraphs [0029]-[0030]).
Wally et al. US 2010/0034935 discloses packaging a whole fish (‘935, Paragraph [0026]).
Edwards et al. US 2005/0075798 discloses packaging a whole fish (‘798, Paragraph [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICSON M LACHICA/Examiner, Art Unit 1792